Citation Nr: 0313639	
Decision Date: 06/23/03    Archive Date: 06/30/03	

DOCKET NO.  00-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1944 to November 1946, appealed that decision to the 
BVA, and the case was returned to the Board for appellate 
review.  In April 2003, the Board returned the case to the RO 
for additional development.  The case was subsequently 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hearing loss was not manifested during service or within 
one year of separation from service, and the veteran's 
currently diagnosed hearing loss is not shown to be causally 
or etiologically related to service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case and the Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Board 
Remanded this case in April 2003 in order for the RO to 
comply with the notification and assistance requirements of 
the VCAA.  The RO then issued a Supplemental Statement of the 
Case dated in April 2003 that informed the veteran of the 
provisions of 38 C.F.R. § 3.159, the regulation promulgated 
to enact the VCAA.  This included notification of the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  In response, the veteran submitted a 
statement dated in April 2003 that indicated that he did not 
have any other evidence to submit.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA had a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  In 
addition, the veteran has been afforded VA examinations in 
order to answer the medical question presented in this 
appeal.  Lastly, the veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide the veteran's claim, 
and as indicated above, in April 2003 the veteran 
specifically indicated that he did not have any other 
evidence to submit to the VA in connection with his claim for 
service connection for bilateral hearing loss.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete.  Accordingly, 
the case is ready for appellate review.

Background and Evidence

Service medical records contain no evidence of complaints, 
treatment or diagnosis of hearing loss.  A physical 
examination performed in October 1946 in connection with the 
veteran's separation from service shows the veteran's hearing 
for whispered voice was 15/15 bilaterally.  

A report of a VA general medical examination performed in 
September 1959 showed the veteran reported no complaints, 
treatment or diagnosis of hearing loss.  On physical 
examination the ears were described as normal and the 
veteran's hearing was described as 15/15 for whispered and 
conversational voice, bilaterally.

In May 1999 the veteran filed a claim for service connection 
for bilateral hearing loss.  A statement accompanying that 
claim indicated that the veteran reported that while in the 
military he fired a 105-millimeter howitzer and was exposed 
to acoustic trauma from the noise.  He indicated that he was 
never provided hearing protection.  A pure tone audiogram 
submitted with the veteran's claim performed in March 1992 
reflects the presence of a bilateral hearing loss.

A Statement in Support of Claim dated in May 1999 from the 
veteran's spouse reflects that she stated that soon after her 
marriage to the veteran she realized the veteran's hearing 
was bad.  She reached this conclusion because the veteran 
always asked "what?" and she would have to repeat everything.  
She indicated that she asked him repeatedly to have his 
hearing checked, but that he put it off for many years.  

A Statement in Support of Claim from the veteran received in 
July 1999 shows the veteran reported that during service he 
was exposed to noise from tanks and guns he worked with and 
that he was given no hearing protection whatsoever.  He 
indicated that he did not serve in combat, but that the guns 
were fired in practice and on maneuvers.  The veteran went on 
to relate that he had not been exposed to loud noise before 
or following service.  He indicated that while his wife had 
noticed his hearing was bad after they were married, he put 
off having his hearing tested until 1992 when his hearing 
seemed to be getting worse.  He indicated that the 
audiologist informed him that it appeared he had nerve damage 
to both ears.  

A VA audiology clinic record dated in September 1999 
concluded with an assessment of high frequency sensorineural 
hearing loss with a slight conductive component suggested in 
the right ear not confirmed by tympanometric abnormality.

A report of a VA examination performed in November 1999 
concluded with a diagnosis that test results showed an 
asymmetric high frequency sensorineural hearing loss greater 
in the right than the left.  The loss appeared to be cochlear 
in nature.  The examiner indicated that after reviewing 
service medical records he found there was no factual 
indication of a hearing loss while the veteran was in service 
and again on the VA examination in September 1959.  It was 
noted that hearing was shown to be normal (15/15) for both 
ears.  It was concluded that there was no indication that the 
hearing loss noted on the current examination occurred in 
service and that records indicated that it probably occurred 
after September 1959.

In the Notice of Disagreement and the Substantive Appeal the 
veteran again related that he was exposed to acoustic trauma 
while firing 105-millimeter howitzers and exposed to loud 
noise from tank engines.  It was again reiterated that the 
veteran was not exposed to pre- or post-service acoustic 
trauma.  It was asserted that the examination of the 
veteran's ears performed at the time of his separation from 
service and at the time of the September 1959 VA examination 
were not accurate hearing tests because no measurement of 
decibel loss was recorded.  It was asserted that the 
veteran's contentions were consistent with the circumstances, 
conditions and/or hardships of his service, with reference 
made to 38 U.S.C.A. § 1154(b).  

Statements from the veteran's daughter and wife dated in May 
2000 were to the combined effect that the veteran had hearing 
loss long before it was diagnosed.  The veteran's wife stated 
that she and the veteran met as teenagers in 1943 and dated 
until he left for service in 1944, at which time his hearing 
was normal.  She stated that they married in 1948 and at that 
time she noted that the veteran's hearing loss was present.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in April 2000.  At that hearing the veteran 
offered testimony concerning the noise he was exposed to 
during service and the lack of hearing protection provided 
while exposed to that noise.  The veteran testified that 
after firing the 105-millimeter howitzer he heard ringing in 
his ears for days and that it was difficult to hear anything 
for a couple of days after firing those guns.  The veteran 
also testified that he was exposed to no loud noises 
following his separation from service in either an 
occupational or recreational setting.  The veteran indicated 
that he obtained his first hearing aid in the early 1970's, 
but he had no records pertaining to the examination or 
prescription.

In November 2000 the veteran's claims file was reviewed by a 
VA audiologist.  The reviewer had previously performed a 
clinical audiogram in September 1999 and based on the 
subjective reports of the veteran offered at that time, the 
audiologist suggested that the nature of the loss was 
consistent with acoustic trauma.  The audiologist indicated 
that while there were other possible contributors to the 
hearing loss, aging, genetics, medication, disease, metabolic 
disorders, etc., acoustic trauma was the only explanation 
offered by the veteran.  Subsequent examination of the 
veteran and review of the information contained in the claims 
file determined that the loss was likely incurred subsequent 
to the compensation examination performed in 1959 when no 
complaints of hearing loss were noted.  The audiologist could 
find no evidence in the claims file to contradict the 
conclusion following the November 1999 VA examination that 
the hearing loss was more likely than not incurred subsequent 
to 1959.

In a Statement in Support of Claim dated in January 2001 
indicates that the veteran had contacted the private 
audiologist he received treatment from in the late sixties 
and early seventies and was told that they do not keep copies 
of records back that far.  The veteran's records no longer 
existed.

In November 2001, the RO requested additional opinions from 
VA audiologists who had previously examined the veteran 
regarding the question of delayed onset of acoustic trauma.  
In response, the examiner who performed the November 1999 VA 
examination indicated that there was no delayed onset of 
acoustic trauma.  It was explained that when a hearing loss 
was the result of acoustic trauma it occurred at the time of 
the trauma, and within the first 72 hours after the onset of 
the hearing loss due to acoustic trauma, the loss may 
actually abate.  The audiologist indicated that a review of 
the record showed that the veteran's hearing was rated as 
normal through September 1959 and therefore the onset of his 
hearing loss occurred after September 1959 far past the date 
of the veteran's discharge from service in November 1946.  

An opinion from the VA audiologist who performed the November 
2000 VA examination explained that hearing loss from acoustic 
trauma was virtually immediate in onset with the stimulus 
noise.  It was noted that while some recovery of hearing was 
possible in the short time following noise exposure, usually 
complete within 3 to 4 weeks, that portion of hearing loss 
that is temporary in nature is nonproblematic.  Any permanent 
shift in hearing, however, was immediate and nonrecoverable.  
That was the amount of hearing loss that remained after any 
temporary component had resolved.  The audiologist went on to 
explain that the degree of hearing loss, either temporary or 
permanent, can vary greatly between individuals, hence the 
need for individual hearing tests.  The mere fact of exposure 
to intense noise did not in and of itself serve as proof of 
hearing loss.  The audiologist concluded that in regards to 
any argument that impulse noise from gunnery has a delayed 
onset is not consistent with the definition of acoustic 
trauma and that there was no delayed onset associated with 
acoustic trauma.  The audiologist concluded that the time 
window between the confirmed hearing loss and military 
exposure was too wide open to the intervening years and a 
host of other possible hearing loss causes that are virtually 
indistinguishable from noise exposure.

Law and Analysis.

The veteran contends that his currently diagnosed hearing 
loss is related to acoustic trauma he was exposed to during 
service.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.305(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b); 
Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (when a 
disease was not initially manifested during service or within 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that a disease was in fact incurred or aggravated during the 
veteran's service).  

Based on this record, the Board finds that the veteran was 
exposed to acoustic trauma during service.  The veteran's 
statements and testimony to that effect and service records 
establish the veteran's exposure to acoustic trauma.  The 
medical evidence clearly shows that the veteran currently has 
a hearing loss disability.  However, what is missing from the 
veteran's claim is competent medical evidence which reflects 
that the currently diagnosed hearing loss is related to the 
acoustic trauma the veteran was exposed to during service.  
Indeed, the medical opinions from VA audiologists, 
specialists in their field, clearly indicated that since the 
veteran's hearing was normal at the time of his separation 
and at the time of the September 1959 VA examination that the 
hearing loss currently diagnosed was unrelated to any 
acoustic trauma the veteran was exposed to during service.  
Both audiologists indicated that delayed onset of hearing 
loss due to acoustic trauma did not occur, with one 
indicating that delayed onset was not consistent with the 
definition of acoustic trauma.

The Board acknowledges that the hearing tests performed at 
the time of the veteran's separation from service and at the 
time of the September 1959 VA examination are not as accurate 
as more formal audiological testing.  However, that is the 
only medical evidence available for review.  It should be 
emphasized that the veteran's claim for service connection 
for a bilateral hearing loss is not being denied because of 
the absence of hearing loss shown on either of those two 
hearing tests, but rather based on the preponderance of the 
evidence which demonstrates that the veteran's hearing loss 
is not related to any acoustic trauma the veteran was exposed 
to during service.  Simply put, there is no medical opinion 
of record which supports the veteran's claim that his hearing 
loss is related to service and acoustic trauma he was exposed 
to during service.  In the absence of medical evidence to 
support the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hearing loss.  
Accordingly, service connection for bilateral hearing loss is 
not warranted.


ORDER

Service connection for bilateral hearing loss is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

